 
Exhibit 10.4
 
RESERVE EQUITY FINANCING AGREEMENT
 
THIS RESERVE EQUITY FINANCING AGREEMENT dated as of the 18th day of January 2010
(this “Agreement”) between AGS Capital Group, LLC, a New York limited liability
company (the “Investor”), and Neah Power Systems, Inc.. a corporation organized
and existing under the laws of the State of Nevada (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Five Million Dollars ($5,000,000) of the Company’s fully registered and freely
tradable common stock, par value $.0001 per share (the “Common Stock”),; and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Section 1.1. “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.2. “Advance Date” shall mean the first Trading Day after expiration of
the applicable Pricing Period for each Advance.
 
Section 1.3. “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.
 
Section 1.4. “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.2(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to purchase the number of shares of Common Stock
specified in the Advance Notice, subject to the terms of this Agreement. No
Advance Notice Date shall be less than five (5) calendar days after the prior
Advance Notice Date.
 
Section 1.5. “Bid Price” shall mean, on any date, the closing bid price (as
reported by Bloomberg L.P. or other comparable reporting service) of the Common
Stock on the Principal Market or if the Common Stock is not traded on a
Principal Market, the highest reported bid price for the Common Stock, as
furnished by the Financial Industry Regulatory Authority.
 
Section 1.6. “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.
 
Section 1.7. “Commitment Amount” shall mean the aggregate amount of up to Five
Million Dollars ($5,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.
 
1

--------------------------------------------------------------------------------


 
Section 1.8. “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.2.
 
Section 1.9. “Common Stock” shall mean the Company’s common stock, par value
$.0001 per share.
 
Section 1.10. “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.
 
Section 1.11. “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.12. “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.13. Intentionally Omitted.
 
Section 1.14. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.15. “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of the
Agreement, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under the Agreement.
 
Section 1.16. “Market Price” shall mean the VWAP of the Common Stock during the
Pricing Period.
 
Section 1.17. “Maximum Advance Amount” shall equal 50% of the average daily
trading volume for the 5 days as reported by Bloomberg or comparable financial
news service (U.S market only) (“ADV”) immediately preceding the Advance Notice
Date.
 
Section 1.18. “FINRA” shall mean the Financial Industry Regulatory Authority.
 
Section 1.19. “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
 
Section 1.20. “Pricing Period” shall mean the five (5) consecutive Trading Days
after the Advance Notice Date.
 
Section 1.21. “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the OTC Bulletin Board, or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.
 
Section 1.22. “Purchase Price” shall mean ninety one percent (91%) of the Market
Price during the Pricing Period.
 
Section 1.23. “Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder (i) in respect of which the Registration Statement has not
been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or
(iii) which have not been otherwise transferred to a holder who may trade such
shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend.
 
2

--------------------------------------------------------------------------------


 
Section 1.24. “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.25. “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 (if use of such form is then available to the Company
pursuant to the rules of the SEC and, if not, on such other form promulgated by
the SEC for which the Company then qualifies and which counsel for the Company
shall deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 
Section 1.26. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.27. “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.28. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.29. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.
 
Section 1.30. “VWAP” means, as of any date, the daily dollar volume-weighted
average price for such security as reported by Bloomberg, LP through its
“Historical Price Table Screen (HP)” with Market: Weighted Ave function selected
(or comparable financial news service (U.S market only)), or, if no dollar
volume-weighted average price is reported for such security by Bloomberg, LP (or
comparable financial news service (U.S market only)), the average of the highest
closing bid price and the lowest closing ask price of any of the market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC.
 
ARTICLE II.
Advances
Section 2.1. Advances”
 
Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, shares of the Company’s Common Stock by the delivery,
in the Company’s sole discretion, of Advance Notices. The number of shares of
Common Stock that the Investor shall purchase pursuant to each Advance shall be
determined by dividing the amount of the Advance by the Purchase Price. No
fractional shares shall be issued. Fractional shares shall be rounded to the
next higher whole number of shares. The aggregate maximum amount of all Advances
that the Investor shall be obligated to make under this Agreement shall not
exceed the Commitment Amount.
 
Section 2.2. Mechanics.
 
(a)          Advance Notice. At any time during the Commitment Period, the
Company may require the Investor to purchase shares of Common Stock by
delivering an Advance Notice to the Investor, subject to the conditions set
forth in Section 7.2; provided, however, the amount for each Advance as
designated by the Company in the applicable Advance Notice shall not be more
than the Maximum Advance Amount and the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount. The Company
acknowledges that the Investor may sell shares of the Company’s Common Stock
corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor. There shall be a minimum of five (5) trading days
between each Advance Notice.
 
3

--------------------------------------------------------------------------------


 
(b)          Date of Delivery of Advance Notice. An Advance Notice shall be
deemed delivered on (i) the Trading Day it is received by email (to the address
set forth in Section 11.1 herein) by the Investor if such notice is received
prior to 5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if
it is received by email after 5:00 pm Eastern Time on a Trading Day or at any
time on a day which is not a Trading Day. No Advance Notice may be deemed
delivered on a day that is not a Trading Day.
 
Section 2.3. Closings.
 
(a)          On the day of the Advance Notice, the Company shall deliver to the
Investor such number of shares of the Common Stock registered in the name of the
Investor as shall equal the number of shares specified in the Advance Notice. On
the later of the Advance Date or one Trading Day following receipt of the shares
of Common Stock corresponding to the Advance Notice, the Investor shall deliver
to the Company the amount of the Advance by wire transfer of immediately
available funds. On or prior to the Advance Date, each of the Company and the
Investor shall deliver to the other all documents, instruments and writings
required to be delivered by either of them pursuant to Section 2.3(b) below in
order to implement and effect the transactions contemplated herein. To the
extent the Company has not paid the fees, expenses, and disbursements of the
Investor in accordance with Section 12.4, the amount of such fees, expenses, and
disbursements may be deducted by the Investor (and shall be paid to the relevant
party) directly out of the proceeds of the Advance with no reduction in the
amount of shares of the Company’s Common Stock to be delivered on such Advance
Date.
 
 (b)         Obligations Upon Closing. The Investor agrees to advance the amount
corresponding to the Advance Notice to the Company upon completion of each of
the following conditions:
 
(i) The Company shall deliver to the Investor the shares of Common Stock
applicable to the Advance in accordance with Section 2.3(a). The certificates
evidencing such shares shall be free of restrictive legends.
 
(ii) The Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all applicable
shares of Common Stock to be issued in connection with the Advance and
certificates evidencing such shares shall be free of restrictive legends;
provided, however, that the foregoing condition shall apply only to Advance
Notices delivered after the commitment fee of 1,520,000 shares of the Company’s
unregistered stock issued to the Investor upon signing this Agreement has been
exhausted by prior purchases of Common Stock under Section 2.1;
 
(iii) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Registrable
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Registrable Securities shall be legally permitted by all laws
and regulations to which the Company is subject;
 
(iv) the Company shall have filed with the SEC all reports, notices and other
documents required of a “reporting company” under the Exchange Act and
applicable Commission regulations;
 
(v) the Company shall pay any unpaid fees as set forth in Section 12.4 below or
withhold such amounts as provided in Section 2.3; and
 
4

--------------------------------------------------------------------------------


 
(vi) the Company’s transfer agent shall be DWAC eligible.
 
(vii) the conditions in Section 7.2.3(a)(i) above and provided the Company is in
compliance with its obligations in Section 2.3, the Investor shall deliver to
the Company the amount of the Advance specified in the Advance Notice by wire
transfer of immediately available funds are satisfied.
 
Section 2.4. Intentionally Omitted.
 
Section 2.5. Hardship. In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.3, and specifically the Company fails
to deliver to the Investor on the Advance Date the shares of Common Stock
corresponding to the applicable Advance pursuant to Section 2.3(a)(i), the
Company acknowledges that the Investor shall suffer financial hardship and
therefore shall be liable for any and all losses, commissions, fees, or
financial hardship caused to the Investor.


ARTICLE III.
Representations of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
 
Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.
 
Section 3.3. No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4. Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
5

--------------------------------------------------------------------------------


 
Section 3.5. Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D of the Securities Act.
 
Section 3.6. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.
 
Section 3.7. Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-Q for the period ended June 30, 2009 and other SEC filings ;
and (iv) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
Section 3.8. No General Solicitation or Advertising.  Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Securities, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Act or made any “directed selling
efforts” as defined in Rule 902 of Regulation S.
 
Section 3.9. Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.10. Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or
traded.  Investor agrees never to sell more than approximately 20% of the
trading volume for each day the Investor sells the Stock.


ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:
 
6

--------------------------------------------------------------------------------


 
Section 4.1. Organization and Qualification. Organization and
Qualification.  Each of the Company and the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
Section 4.2. Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Registration Rights Agreement and
otherwise to carry out its obligations hereunder or thereunder.  The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby or thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company other than the filing of
the Certificate of Designations.  Each of the Transaction Documents has been, or
upon delivery will be, duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies.  Neither
the Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, by-laws or other
organizational or charter documents except where such violation could not,
individually or in the aggregate, constitute a Material Adverse Effect.
 
Section 4.3. Capitalization. The capitalization of the Company is as described
in the Company’s most recently filed SEC Report.  The Company has not issued any
capital stock since such filing.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Investor) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the shares of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
Section 4.4. No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company or any
Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
Section 4.5. SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Act and the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
Section 4.6. Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  The Company does not have pending before the SEC any request
for confidential treatment of information. The SEC Documents do not include any
untrue statements of material fact, nor do they omit to state any material fact
required to be stated therein necessary to make the statements made, in light of
the circumstances under which they were made, not misleading.
 
Section 4.7. Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of the Certificate of Designations
and required federal and state securities filings, each of which has been, or
(if not yet required to be filed) shall be, timely filed.
 
Section 4.8. Absence of Events of Default. Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
8

--------------------------------------------------------------------------------


 
Section 4.9. Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
Section 4.10. Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.11. Environmental Laws. Except as set forth in the SEC Documents, the
Company and its subsidiaries are (i) in compliance with any and all applicable
material foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval.
 
Section 4.12. Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.
 
 Section 4.13. Insurance. The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 
Section 4.14. Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
9

--------------------------------------------------------------------------------


 
Section 4.16. Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  The Company does not have pending before the SEC any request
for confidential treatment of information.
 
Section 4.17. Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.
 
Section 4.19. Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
Section 4.20. Certain Transactions. Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
10

--------------------------------------------------------------------------------


 
Section 4.21. Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
Section 4.22. Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Securities
at least equal to the number of Securities which could be issued pursuant to the
terms of the Transaction Documents.
 
Section 4.23. Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
Section 4.24. Opinion of Counsel. Investor shall receive an opinion letter from
counsel to the Company on the date hereof.
 
Section 4.25. Opinion of Counsel. The Company will obtain for the Investor, at
the Company’s expense, any and all opinions of counsel which may be reasonably
required in order to sell the securities issuable hereunder without restriction.
 
Section 4.26. Dilution. The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 
Section 4.27. Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
Section 4.28. No Legal Advice From the Investor. The Company acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors. The Company is relying solely on such counsel and advisors and
not on any statements or representations of the Investor or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.  The Company is not relying on any
representation except for the representations of the Investor contained in this
Agreement.  

 
11

--------------------------------------------------------------------------------

 
 
Section 4.29. Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
Section 4.30. Accountants.  The Company’s accountants are set forth in the SEC
Reports.  To the Company’s knowledge, such accountants are an independent
registered public accounting firm as required by the Act.
 
Section 4.31. No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers.

 
ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1. Indemnification.
 
 (a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
12

--------------------------------------------------------------------------------


 
(b)  In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Investor in this Agreement, the Registration Rights Agreement, or any
instrument or document contemplated hereby or thereby executed by the Investor,
(b) any breach of any covenant, agreement or obligation of the Investor(s)
contained in this Agreement, the Registration Rights Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor, or (c) any cause of action, suit or claim brought or made against
such Company Indemnitee not arising out of any action or inaction of a Company
Indemnitee, and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees
provided, however, that the Investor shall not be liable under this Section 5.1
to a Company Indemnitee to the extent that such Indemnified Liabilities resulted
or arose from the breach by a Company Indemnitee of any representation,
warranty, covenant or agreement of a Company Indemnitee contained in this
Agreement or the Registration Rights Agreement or the negligence, recklessness,
willful misconduct or bad faith of a Company Indemnitee. To the extent that the
foregoing undertaking by the Investor may be unenforceable for any reason, the
Investor shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities, which is permissible under applicable law.
 
(c)  The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.
 
Section 5.2  Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article V (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article V (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article V or (b) under this Article V unless, and only to the extent that, such
failure results in the Indemnifying Party’s forfeiture of substantive rights or
defenses or the Indemnifying Party is prejudiced by such delay. The procedures
listed below shall govern the procedures for the handling of indemnification
claims.
 
(a)   Any claim for indemnification for Indemnified Liabilities that do not
result from a Third Party Claim as defined in the following paragraph, shall be
asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond within such thirty (30) day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment
as set forth in Section 5.1. If such Indemnifying Party does not respond within
such thirty (30) day period or rejects such claim in whole or in part, the
Indemnified Party shall be free to pursue such remedies as specified in this
Agreement.
 
(b)   If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
 
13

--------------------------------------------------------------------------------


 
(c)   An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article V shall restrict or limit any rights that any Indemnified Party may
have to seek equitable relief.

 
ARTICLE VI.
Covenants of the Company
 
Section 6.1. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect and the Company shall comply
in all material respects with the terms thereof.
 
Section 6.2. Quotation of Common Stock. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market.
 
Section 6.3. Exchange Act Registration. The Company will file in a timely manner
all reports and other documents required of it as a reporting company under the
Exchange Act and will not take any action or file any document (whether or not
permitted by Exchange Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said Exchange Act.
 
Section 6.4. Transfer Agent Instructions. On the Advance Notice Date, the
Company shall deliver instructions to its transfer agent to issue shares of
Common Stock to the Investor free of restrictive legends on the Advance Notice
Date .
 
Section 6.5. Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
14

--------------------------------------------------------------------------------


 
Section 6.6. Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.
 
Section 6.7. RESERVED.
 
Section 6.8. Consolidation; Merger. The Company shall not, at any time after the
delivery of an Advance Notice and before the Advance Date applicable to such
Advance Notice, effect any merger or consolidation of the Company with or into,
or a transfer of all or substantially all the assets of the Company to another
entity (a “Consolidation Event”) unless the resulting successor or acquiring
entity (if not the Company) assumes by written instrument the obligation to
deliver to the Investor such shares of stock and/or securities as the Investor
is entitled to receive pursuant to this Agreement.
 
Section 6.9. Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.
 
Section 6.10. Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.
 
Section 6.11. Market Activities   The Company will not, directly or indirectly
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock.
 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Investor in writing, at or before each such Closing, of each of
the conditions set forth below.
 
15

--------------------------------------------------------------------------------


 
(a)   Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)  Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2. Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions, any of which may be
waived in writing by the Investor:
 
(a)  Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with and subject to the terms of the
Registration Rights Agreement. As set forth in the Registration Rights
Agreement, the Registration Statement shall have previously become effective and
shall remain effective on each Condition Satisfaction Date and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist. The Registration Statement must have been declared
effective by the SEC prior to the first Advance Notice Date.
 
(b)  Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions therefrom. The sale and issuance of the shares of
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject.
 
(c)  Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting  any of the transactions contemplated by
this Agreement.
 
(f)  No Suspension of Trading in or Delisting of Common Stock. The Common Stock
is trading on a Principal Market. The trading of the Common Stock is not
suspended by the SEC or the Principal Market. The issuance of shares of Common
Stock with respect to the applicable Closing will not violate the shareholder
approval requirements of the Principal Market. The Company shall not have
received any notice threatening the continued quotation of the Common Stock on
the Principal Market and the Company shall have no knowledge of any event which
would be more likely than not to have the effect of causing the Common Stock to
not be trading or quoted on a Principal Market.
 
16

--------------------------------------------------------------------------------


 
(g)  Maximum Advance Amount. The amount of an Advance corresponding to the
Advance Notice shall not exceed the Maximum Advance Amount. In addition, the
Advance amount shall be automatically reduced by 50%, unless, if on any day
during the Pricing Period, the VWAP for that day does not meet or exceed the
Floor Price. The Floor Price shall be 85% of the Volume Weighted Average Price
of the Common Stock for the five (5) Trading Days prior to the Advance Notice
Date, or any other price mutually agreed upon by the Company and the Investor in
writing.  In addition, in no event shall the number of shares issuable to the
Investor pursuant to an Advance cause the aggregate number of shares of Common
Stock beneficially owned by the Investor and its affiliates to exceed 9.99% of
the then outstanding shares of Common Stock of the Company (“Ownership
Limitation”). Any portion of an Advance that would cause the Investor to exceed
the Ownership Limitation shall automatically be withdrawn. For the purposes of
this section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act.
 
(h)  No Knowledge. The Company has no knowledge of any event which would be more
likely than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective at Closing.
 
(i)  Executed Advance Notice. The Investor shall have received the Advance
Notice executed by an officer of the Company and the representations contained
in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.


ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1. Non-Disclosure of Non-Public Information.
 
 (a)  Subject to Section 6.6 and except as otherwise provided in this Agreement
or the Registration Rights Agreement, the Company covenants and agrees that it
shall refrain from disclosing, and shall cause its officers, directors,
employees and agents to refrain from disclosing, any material non-public
information to the Investor without also disseminating such information to the
public.
 
(b) Nothing herein shall require the Company to disclose material, non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate material, non-public information to any
investors who purchase stock in the Company in a public offering, to money
managers or to securities analysts in violation of Regulation FD of the Exchange
Act, provided, however, that notwithstanding anything herein to the contrary,
the Company will, as hereinabove provided and subject to compliance with
Regulation FD, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material, non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.1 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain material, non-public information
in the course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.
 
17

--------------------------------------------------------------------------------


 
ARTICLE IX.
Choice of Law/Jurisdiction
 
Section 9.1. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 
Section 9.2. Arbitration.  Any dispute arising out of or in connection with this
Agreement or otherwise relating to the parties relationship that cannot be
settled by the Company and the Investor after discussion shall be settled solely
by arbitration. Any such arbitration shall be fully and finally resolved in
binding arbitration in a proceeding in the State of New York, City of New York,
in accordance with the rules of the American Arbitration Association before a
single arbitrator.  The arbitrator shall not have the authority to modify or
change any of the terms of this Agreement.  The arbitrator may award interim
relief and grant specific performance in addition to monetary damages.  The
Company and the Investor further agree that no demand for punitive or exemplary
damages shall be made in any arbitration proceeding.  Any monetary award shall
be in U.S. dollars.  The arbitrator's award shall be final and binding upon the
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in any state of the United States or country or application may be
made to such court for a judicial acceptance of the award and an enforcement as
the law of such jurisdiction may require or allow. 
 
ARTICLE X.
Assignment; Termination
 
Section 10.1. Assignment. Neither this Agreement nor any rights or obligations
of the Company or the Investor hereunder may be assigned to any other Person.
 
Section 10.2. Termination.
 
 (a) Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 24-month anniversary of the Effective Date, or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.
 
(b) The Company may terminate this Agreement effective upon fifteen Trading
Days’ prior written notice to the Investor; provided that (i) there are no
Advances outstanding, and (ii) the Company has paid all amounts owed to the
Investor pursuant to this Agreement. This Agreement may be terminated at any
time by the mutual written consent of the parties, effective as of the date of
such mutual written consent unless otherwise provided in such written consent.
In the event of any termination of this Agreement by the Company hereunder, so
long as the Investor owns any shares of Common Stock issued hereunder, unless
all of such shares of Common Stock may be resold by the Investor without
registration and without any time, volume or manner of sale limitations pursuant
to Rule 144, the Company shall not (i) cancel the common stock issued to
Investor or suspend (except as provided for in the Registration Rights
Agreement) or  withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from, the Principal Market without listing the Common Stock on another
Principal Market.
 
(c) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of fifty (50) Trading Days, during the Commitment Period, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within thirty (30) days after receipt
of written notice from the Investor, provided, however, that this paragraph (c)
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC.
 
18

--------------------------------------------------------------------------------


 
(d) Nothing in this Section 10.2 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Sections 5.1 and 5.2 shall survive termination
hereunder.
 
ARTICLE XI.
Notices
 
Section 11.1. Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) three (3) days after being sent by U.S. certified
mail, return receipt requested, (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same or (iv) or upon confirmation of
receipt of email by the recipient emailing back the sender that they are in
receipt of the email. The addresses and emails for such communications shall be:
 
If to the Company, to:
 
Neah Power Systems, Inc.
22118 20th Avenue SW, Suite 142
Bothell, Washington 98021
Attention: Gerard C. D’Couto, President
Email: cdcouto@neahpower.com
     
With a copy to:
 
Seyfarth Shaw LLP
975 F Street, N.W.
Washington, D.C. 20004
Attention: Ernest M. Stern, Esq.
Email:  estern@seyfarth.com
     
If to the Investor:
 
AGS Capital Group, LLC
   
2 Water Street, 17th Floor
   
New York, New York
   
Attention: Allen Silberstein
   
Telephone: 212-217-9139
   
Email: asilberstein@agscapitalgroup.com

 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or email.
 
19

--------------------------------------------------------------------------------


 
ARTICLE XII.
Miscellaneous
 
Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
Section 12.2 Entire Agreement; Amendments. This Agreement and the Registration
Rights Agreement supersedes all other prior oral or written agreements between
the Investor, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the
Registration Rights Agreement and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.4. Fees, Expenses and Restricted Shares. Each of the parties shall
pay its own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Agreement
and the transactions contemplated hereby, except that the Company shall pay a
Due Diligence fee of Three Thousand Dollars ($3,000) to Investor upon signing
this Agreement and Fifteen Thousand Dollars ($15,000) to Investor upon the first
Advance.  30 days after the signing of the Agreement, the Company shall pay to
Investor 1% of the value of 1,500,000 shares valued at the volume weighted
average price (VWAP), calculated based upon the ratio of the average value of
the common stock of Company traded on the Trading Market to the average volume
of such stock traded on such market for such date (or the nearest preceding
date), for the 10 trading days immediately preceding the Agreement date. The
Company shall also pay a commitment fee of 1,520,000 shares of the Company’s
unregistered stock upon signing this Agreement. 1,500,000 of these shares shall
be used as credit towards shares for the Advance Notices which the Company shall
include in the Registration Statement. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable fees, costs and disbursements in addition
to any other relief to which such party may be entitled.
 
Section 12.5 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party.
 
Section 12.5. Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Reserve Equity Financing
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 

   
COMPANY:
   
Neah Power Systems, Inc.
             
By:
 
/s/ Gerard C. D’Couto
       
 Name: Gerard C. D’Couto
       
Title: President
             
INVESTOR:
   
ags capital group, llc
             
By:
 
/s/ Allen Silberstein
       
 Name: Allen Silberstein
       
Title: Chief Executive Officer

 
21

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ADVANCE NOTICE
 
Neah Power Systems, Inc.
 
The undersigned, ________________ hereby certifies, with respect to the sale of
shares of Common Stock of Neah Power Systems, Inc. Company”) issuable in
connection with this Advance Notice, delivered pursuant to the Reserve Equity
Financing Agreement (the “Agreement”), as follows:
 
1. The undersigned is the duly elected Officer of the Company, its Chief
Executive, President or Chief Financial Officer.
 
2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
 
3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or, 10-K or, 8-K,
etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants. None of the Company’s
Public Disclosures contain, as of their respective dates, any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
5. The Advance requested is  _____shares .
 
The undersigned has executed this Certificate this  _____  day of  _____.
 

 
Neah Power Systems, Inc.
 
 
By:  
      
Name:  
   
Title:  

 
If Returning This Advance Notice via email Please Send To:
asilberstein@agscapitalgroup.com
 
If by Mail, via Federal Express To:
 
AGS Capital Group, LLC, Attention Allen Silberstein
   
2 Water Street, 17th Floor, New York, New York, 10004


 
22

--------------------------------------------------------------------------------


 